DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s election without traverse of Group II, claims 30-32, in the reply filed on 13 January 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 31, it is dependent on a cancelled claim.  For the purposes of examination, the Examiner will interpret it as though it was dependent on claim 30. 
With continued reference to claim 31, the term "toxic" (occurs twice) is a relative term which renders the claim indefinite. The term "toxic" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner submits that the determination of what inorganic and organic substances/compounds are “toxic” is dependent on the type of fluid being filtered or the industry/use to which the fluid will be used. Furthermore, the amount of an organic compound or inorganic substance could also play a role 
With continued reference to claim 31, the phrasing “selected from the group comprising” renders the claim indefinite, as the group is not closed, and the metes and bounds of “the contaminants” is unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hasenpusch et al. (German Patent # 3729030; machine translation provided and relied upon), hereinafter referred to as "Hasenpusch ('030)" in the rejections below.
	With respect to claims 30-32, Hasenpusch (‘030) teaches a method for reducing the content of mercury (contaminant; heavy metal; toxic inorganic substance) from solutions (i.e., a fluid), comprising a) providing a filtering medium comprising iron and silver in the form of iron balls subjected to sizing and coated with an amount of silver (considered to be consistent with a silver-containing, iron-based porous and permeable composite (C)) (Abstract; Page 1, Paragraphs 1,6,7; and Page 2, Paragraphs 1, 3); bringing a solution comprising mercury into contact with the filtering medium to remove mercury therefrom; and c) removing the filtering medium from the purified fluid using magnetic force (top of Page 3).  It is submitted that the fluid is moving through the volume of coated particles constituting the porous and permeable composite (C) filtering medium.

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xu et al. (“Subcolloidal Fe/Ag Particles for Reductive Dehalogenation of Chlorinated Benzenes", Ind. Eng. Chem. Res., 2000, 39, 2238-2244), hereinafter referred to as "Xu" in the rejections below.
With respect to claims 30-32, Xu teaches a method for reducing the content of chlorinated benzenes (i.e., contaminants; “chlorine-containing compounds”; “toxic organic compounds”) in aqueous solution (i.e., a fluid) (Abstract), comprising providing a filtering medium comprising bimetallic particles comprising zero valent iron and elemental silver (Abstract; Page 2239, left column, first paragraph of the "Synthesis of Subcolloidal Iron and Iron-Silver (Fe/Ag) Particles”) in the form of a porous and permeable composite (C) (Page 2239, left column, "Batch Experiments”) formed to obtained specific sizes (Page 2239, right column, first paragraph of the "Characterization of Fe/Ag) Particles”); and b) bringing the fluid into contact with the bimetallic particles comprising zero valent iron and elemental silver (Page 2239, left column, "Batch Experiments”).  It is submitted that the fluid is moving through the volume of coated particles constituting the porous and permeable composite (C) filtering medium through mixing as described on Page 2239, left column, "Batch Experiments”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05 April 2021